DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11, 13-14, 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ang (US 20180097598 A1) in view of GUPTA ( US 20170201964 A1).
Regarding claim 1, Ang discloses:
A method for wireless communication at a user equipment (UE) ( Fig 3, UE), comprising: 
monitoring a pre-wakeup window during an inactive duration of a discontinuous reception cycle that includes a plurality of inactive durations and a plurality of active durations ( Fig 4, [0093], OFF and ON durations of a DRX cycle, [0095], a pre-wake-up duration during the OFF duration of the DRX cycle); 
receiving, in the pre-wakeup window, a wakeup signal that indicates a quantity of active durations in the plurality of active durations of the discontinuous reception cycle for the UE ( Fig 5, [0005], [0100], WUS may be detectable by UE during pre-wake-up duration during the OFF duration of the DRX cycle) ; and 

Ang does not explicitly disclose:
multicast discontinuous reception cycle.
However, the teaching of multicast discontinuous reception cycle is well known in the art as evidenced by GUPTA.
GUPTA discloses:
multicast discontinuous reception cycle ( Fig 8A/8B, [0083], [0086]-[0089], multicast DRX cycle for multicast communications, with ON/OFF duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GUPTA as mentioned above as a modification to Ang, such that the combination would allow to apply multicast DRX cycle and unicast DRX cycle, in order to support separate unicast and multicast DRX configurations, and align multicast transmission in the ON duration with the unicast ON durations.
Regarding claim 2,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 1 as outlined above.
further comprising receiving a message comprising a configuration of the pre-wakeup window associated with the multicast signals, wherein monitoring the pre-wakeup window is based at least in part on the configuration ( Ang, Fig 3,  [0062], [0086], configuration relative to a pre-wake-up duration).
Regarding claim 3,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 2 as outlined above.

Regarding claim 4,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 1 as outlined above.
wherein the plurality of active durations of the 2multicast discontinuous reception cycle is for a multicast service that corresponds to a group 3radio network temporary identifier ( GUPTA, [0089]-[0090], multicast DRX cycle for an associated multicast group identifier, e.g., G-RNTI ).
the combination of Ang and GUPTA is obvious for the same reasons applied to the claim 1.
Regarding claim 5,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 1 as outlined above.
Ang discloses:
monitoring a second pre-wakeup window during an inactive duration of a discontinuous reception cycle that includes a set of inactive durations and a set of active durations ( Fig 4, [0093], OFF and ON durations of a DRX cycle, [0095], a pre-wake-up duration during the OFF duration of the DRX cycle); 
receiving, in the second pre-wakeup window, a second wakeup signal that indicates a quantity of active durations in the set of active durations of the discontinuous reception cycle for the UE ( Fig 5, [0005], [0100], WUS may be detectable by UE during pre-wake-up duration during the OFF duration of the DRX cycle); and 
monitoring the indicated quantity of active durations of the set of active durations for signals for the UE during unicast discontinuous reception cycle (Fig 5, [0062], [0101]-[0102], during ON duration, UE may receive one or more CCH transmissions. e.g PDCCH). 
GUPTA further discloses  
unicast discontinuous reception cycle (Fig 8A/8B, [0083], [0086]-[0088], unicast DRX cycles for unicast communications, with ON/OFF duration) , unicast signals ( [0082], [0088], UE receiving unicast communications, UE can monitor for PDCCH in its configured unicast DRX ON duration).
the combination of Ang and GUPTA is obvious for the same reasons applied to the claim 1.
Regarding claim 6,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 5 as outlined above.
further comprising receiving a message comprising a configuration of the second pre-wakeup window associated with the signals, wherein monitoring the second pre-wakeup window is based at least in part on the configuration (Ang, Fig 3,  [0062], [0086], configuration relative to a pre-wake-up duration).
unicast signals ( GUPTA, Fig 8B, [0086], UE may support separate unicast and multicast DRX configurations, unicast DRX configuration, [0082], [0088], UE receiving unicast communications, UE can monitor for PDCCH in its configured unicast DRX ON duration).
the combination of Ang and GUPTA is obvious for the same reasons applied to the claim 5.
Regarding claim 7,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 6 as outlined above.
wherein the configuration comprises a radio resource control configuration ( Ang, Fig 3, [0086], configuration of the transmission timing may be received in at least one of system information, or RRC signaling).
Regarding claim 8,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 5 as outlined above.
wherein the plurality of active durations of the unicast 2discontinuous reception cycle is for a unicast service that corresponds to a radio network 3temporary identifier ( GUPTA, [0083], [0086], [0088], unicast DRX cycle,  indicating resources related to multicast group identifier e.g G-RNTI, in the control channel transmitted in the configured DRX ON duration (e.g., a unicast DRX ON configuration)).
the combination of Ang and GUPTA is obvious for the same reasons applied to the claim 5.
Regarding claim 9,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 5 as outlined above.
Ang discloses the pre-wakeup window in OFF Duration of DRX cycle ( Fig 4-5, [0095], a pre-wake-up duration in at least a portion of OFF Duration of a DRX cycle).
GUPTA further discloses supporting both unicast DRX cycle and multicast DRX cycle, multicast DRX cycle having a similar ON/OFF duration that overlaps the ON/OFF durations of the unicast DRX cycles (Fig 8A, [0082]-[0083], ON/OFF duration of multicast DRX cycle overlapping ON/OFF duration of unicast DRX cycle).
Ang and GUPTA teaches wherein the pre-wakeup window comprises a multicast pre-wakeup window and the second pre-wakeup window comprises a unicast pre- wakeup window ( OFF duration overlap between multicast and unicast, thus pre-wakeup window as part of OFF duration would be overlap between multicast and unicast).
the combination of Ang and GUPTA is obvious for the same reasons applied to the claim 5.
Regarding claim 11,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 9 as outlined above.
wherein the unicast pre-wakeup window occurs within the plurality of active durations of the multicast discontinuous reception cycle ( Ang, Fig 4-5, [0095], a pre-wake-up duration in at least a portion of OFF Duration of a DRX cycle. GUPTA, Fig 8B, refer 820, unicast for UE1/UE2 off duration overlap on duration of multicast on duration 822).
the combination of Ang and GUPTA is obvious for the same reasons applied to the claim 5.
Regarding claim 13,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 9 as outlined above.
wherein the multicast pre-wakeup window occurs within the set of active durations of the unicast discontinuous reception cycle ( Ang, Fig 4-5, [0095], a pre-wake-up duration in at least a portion of OFF Duration of a DRX cycle. Fig 8A, multicast off duration overlap multiple on durations of unicast DRX cycles).
the combination of Ang and GUPTA is obvious for the same reasons applied to the claim 5.
Regarding claim 14,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 9 as outlined above.
wherein the multicast pre-wakeup window at least partially overlaps the unicast pre-wakeup window ( Ang, Fig 4-5, [0095], a pre-wake-up duration in at least a portion of OFF Duration of a DRX cycle. Fig 8A, multicast off duration overlap at least portion of on durations of unicast DRX cycles).
the combination of Ang and GUPTA is obvious for the same reasons applied to the claim 5.
Regarding claim 16, Ang discloses:
A method for wireless communication at base station ( Fig 3, [0004], base station), comprising: 
determining a pre-wakeup window during an inactive duration of a discontinuous reception cycle that includes a plurality of inactive durations and a plurality of active durations ( Fig 4, [0093], OFF and ON durations of a DRX cycle, [0095], network schedules a pre-wake-up duration during the OFF duration of the DRX cycle); 
transmitting, in the pre-wakeup window, a wakeup signal that indicates a quantity of active durations in the plurality of active durations of the discontinuous reception cycle for a user equipment (UE) ( Fig 5, [0100], network transmit WUS to UE during pre-wake-up duration during the OFF duration of the DRX cycle); and 
transmitting one or more multicast signals in the indicated quantity of active durations of the plurality of active durations of the discontinuous reception cycle ( Fig 5, [0062], [0101]-[0102], during ON duration, network may transmit one or more CCH transmissions. e.g PDCCH to UEs).
Ang does not explicitly disclose:
multicast discontinuous reception cycle.
However, the teaching of multicast discontinuous reception cycle is well known in the art as evidenced by GUPTA.
GUPTA discloses:
multicast discontinuous reception cycle ( Fig 8A/8B, [0083], [0086]-[0089], multicast DRX cycle for multicast communications, with ON/OFF duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GUPTA as mentioned above as a modification to Ang, such that the combination would allow to apply multicast DRX cycle and unicast DRX cycle, in order to support separate unicast and multicast DRX configurations, and align multicast transmission in the ON duration with the unicast ON durations.
Regarding claim 17,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 16 as outlined above.
further comprising transmitting a message comprising a configuration of the pre-wakeup window associated with the multicast signals, wherein monitoring the pre-wakeup window is based at least in part on the configuration ( Ang, Fig 3,  [0062], [0086], configuration relative to a pre-wake-up duration).
Regarding claim 18,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 16 as outlined above.
wherein the plurality of active durations of the multicast discontinuous reception cycle is for a multicast service that corresponds to a group radio network temporary identifier ( GUPTA, [0089]-[0090], multicast DRX cycle for an associated multicast group identifier, e.g., G-RNTI ).
the combination of Ang and GUPTA is obvious for the same reasons applied to the claim 16.
Regarding claim 19,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 16 as outlined above.
Ang discloses:
further comprising: 2determining a second pre-wakeup window during an inactive duration of a 3discontinuous reception cycle that includes a set of inactive durations and a set of active 4durations ( Fig 4, [0093], OFF and ON durations of a DRX cycle, [0095], a pre-wake-up duration during the OFF duration of the DRX cycle); 
5transmitting, in the second pre-wakeup window, a second wakeup signal that indicates 6a quantity of active durations in the set of active durations of the discontinuous 7reception cycle for the UE ( Fig 5, [0005], [0100], WUS may be transmitted to UE during pre-wake-up duration during the OFF duration of the DRX cycle); and 
8transmitting one or more signals in the indicated quantity of active durations 9of the set of active durations of the discontinuous reception cycle (Fig 5, [0062], [0101]-[0102], during ON duration, network may transmit one or more CCH transmissions. e.g PDCCH).
GUPTA further discloses  
unicast discontinuous reception cycle (Fig 8A/8B, [0083], [0086]-[0088], unicast DRX cycles for unicast communications, with ON/OFF duration) , unicast signals ( [0082], [0088], UE receiving unicast communications, UE can monitor for PDCCH in its configured unicast DRX ON duration).
the combination of Ang and GUPTA is obvious for the same reasons applied to the claim 16.
Regarding claim 20,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 19 as outlined above.
transmitting a message comprising a configuration of the second pre-wakeup window associated with the signals, wherein monitoring the second pre-wakeup window is based at least in part on the configuration  (Ang, Fig 3,  [0062], [0086], configuration relative to a pre-wake-up duration).
unicast signals ( GUPTA, Fig 8B, [0086], supporting separate unicast and multicast DRX configurations, unicast DRX configuration, [0082], [0088], transmitting unicast communications, PDCCH in its configured unicast DRX ON duration).
the combination of Ang and GUPTA is obvious for the same reasons applied to the claim 19.
Regarding claim 21,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 19 as outlined above.
wherein the plurality of active durations of the unicast discontinuous reception cycle is for a unicast service that corresponds to a radio network temporary identifier ( GUPTA, [0083], [0086], [0088], unicast DRX cycle,  indicating resources related to multicast group identifier e.g G-RNTI, in the control channel transmitted in the configured DRX ON duration (e.g., a unicast DRX ON configuration)).
the combination of Ang and GUPTA is obvious for the same reasons applied to the claim 19.
Regarding claim 22,  Ang as modified by GUPTA discloses  all the features with respect to parent claim 19 as outlined above.
Ang discloses the pre-wakeup window in OFF Duration of DRX cycle ( Fig 4-5, [0095], a pre-wake-up duration in at least a portion of OFF Duration of a DRX cycle).
GUPTA further discloses supporting both unicast DRX cycle and multicast DRX cycle, multicast DRX cycle having a similar ON/OFF duration that overlaps the ON/OFF durations of the unicast DRX cycles (Fig 8A, [0082]-[0083], ON/OFF duration of multicast DRX cycle overlapping ON/OFF duration of unicast DRX cycle).
Ang and GUPTA teaches wherein the pre-wakeup window comprises a multicast pre-wakeup window and the second pre-wakeup window comprises a unicast pre- wakeup window ( OFF duration overlap between multicast and unicast, thus pre-wakeup window as part of OFF duration would be overlap between multicast and unicast).
the combination of Ang and GUPTA is obvious for the same reasons applied to the claim 19.

Claims 23-29 are the apparatus claims corresponding to method  claims 1-7  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-7 respectively above. In addition, Ang teaches UE with processor and memory ( Fig 12).

Claim 30 is the apparatus claims corresponding to method  claim 16  respectively, and rejected under the same rationale set forth in connection with the rejection of claim 16 respectively above. In addition,  Ang teaches BS with processor and memory ( Fig 13).

Allowable Subject Matter
Claims 10, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10, the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “wherein the unicast pre-wakeup window is within a threshold number of symbols of the plurality of active durations of the multicast discontinuous reception cycle”.
Claim 12, the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “wherein the multicast pre-wakeup window is within a threshold number of symbols of the set of active durations of the unicast discontinuous reception cycle”.
Claim 15, the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “wherein the wakeup signal comprises an indication of the quantity of active durations of the plurality of active durations of the multicast discontinuous reception cycle and the quantity of active durations of the set of active durations of the unicast discontinuous reception cycle”, in combination of rest of claim limitations of claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461